Citation Nr: 1445815	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-25 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for an automobile and adaptive equipment.

2.  Entitlement to specially adapted housing.
 
3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of this hearing has been associated with the Veteran's claims folder.

The Board's review includes the paper and electronic records.

The issues of entitlement to a certificate of eligibility for an automobile and adaptive equipment and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence of record shows that the Veteran does not have permanent and total service-connected disability that produces (1) the anatomical loss or loss of use of both hands; or (2) blindness in both eyes with 5/200 visual acuity or less; or (3) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or (4) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (5) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for a special home adaption grant have not established.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.809a, 4.40, 4.63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  This letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.  This letter was provided to the Veteran prior to the initial adjudication of the claim.  The duty to notify has been satisfied.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim and there is no reasonable possibility that further assistance would aid in substantiating the claim decided herein.  The evidence of record includes statements from the Veteran, service treatment records, as well as VA and private treatment records.  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to a special home adaptation grant.  However, as will also be discussed in more detail below, the Board finds that an examination or opinion in this regard is not necessary as the evidence does not reflect, and the Veteran does not assert, that she has the loss of use of both hands, blindness in both eyes, burns, or an inhalation injury.  Therefore, a VA examination is not warranted for this claim.

As noted above, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ specifically discussed the Veteran's symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board particularly notes that at all times during the course of the appeal, the Veteran has been represented by a national service organization that presumably has knowledge of the laws and regulations pertaining to Veteran's benefits.  As such, the Board finds that, specifically concerning Bryant, any notice deficiency relating to the Veteran's hearing constitutes harmless error.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b) (2013).  As noted, the disability may also be due to (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2013). 
The provisions of 38 C.F.R. § 3.809a provide that a Veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 (for specially adapted housing) may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a Veteran more than once. 

At the present time, the record shows that service connection has been established for residuals of a left knee injury, scoliosis of the lumbosacral spine, thoracic scoliosis, chronic furunculosis of the lower extremities, and hypertension.  There is no claim pending for a disability involving the Veteran's upper extremities, vision, or for burns or an inhalation injury.  Thus, the Board finds that the most probative evidence does not establish that the Veteran has met the criteria for entitlement to a special home adaptation grant. 

The Veteran has not alleged and the record does not show that she is service connected for blindness in either eye.  Neither is it shown that she has a service-connected anatomical loss or loss of use of either of the hands (or upper extremities), or that she has deep partial thickness burns or full thickness or subdermal burns that have resulted in contractures(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury.  Hence, the Veteran is not entitled to a special home adaptation grant on any of those bases.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A certificate of eligibility for a special home adaptation grant is denied.


REMAND

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A Veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  See 38 U.S.C.A. § 3901(1)(A) (West 2002); see also 38 C.F.R. § 3.808(b) (2013).   

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a Veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) (2013).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2013).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2013).

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2013) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

As noted above, service connection has previously been established for residuals of a left knee injury, scoliosis of the lumbosacral spine, thoracic scoliosis, chronic furunculosis of the lower extremities, and hypertension.  Service connection was denied for a bilateral hip disorder and a right knee disorder by means of a March 2012 RO decision; the Veteran did not appeal that decision.

The Veteran has claimed that she is unable to walk.  Indeed, in January 2010, a VA Medical Center issued the Veteran a wheelchair.  A VA examiner noted in August 2010 that the Veteran had a manual wheelchair, as she had difficulty in ambulation due to arthritis in her knees and hips.  Additionally, a VA fee basis examiner has remarked that "the [Veteran's] walk is abnormal which can be described as unable to perform.  This is due to hip and back pain."  See October 2011 VA hip examination report.

While the medical evidence supports the Veteran's assertion that she must rely on mechanical equipment, such as a walker and a wheelchair, in order to ambulate, the medical evidence suggests that this need is due to both service-connected (i.e., her back and left knee) and non-service connected (i.e., her bilateral hips and left knee) causes.  It is unclear regarding whether the Veteran experiences loss of use of her lower extremities when only her service connected disabilities are considered.  As such, the Board finds that the Veteran should be afforded a VA examination in connection with her claims for entitlement to a certificate of eligibility for an automobile and adaptive equipment and entitlement to specially adapted housing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers (VA or non-VA) of recent treatment she received for her service-connected disabilities, and to provide releases for VA to secure records from all private providers.  The AOJ should secure complete copies of all related medical records (that are not already in the record) from all providers identified.

2.  Thereafter, the AOJ should arrange for the Veteran to be scheduled for appropriate VA examinations, to determine the current severity of her residuals of a left knee injury, scoliosis of the lumbosacral spine, thoracic scoliosis, chronic furunculosis of the lower extremities, and hypertension.  The entire record must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed. The examiner's report should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  

The examiner is asked to furnish opinions as to whether one or more of the Veteran's service-connected disabilities alone or in combination has resulted in (1) loss or permanent loss of use of one or both feet; or (2) loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

All opinions expressed should be supported by reference to pertinent evidence.

3.  Thereafter, the AOJ should review the record and readjudicate the Veteran's claims for entitlement to a certificate of eligibility for an automobile and adaptive equipment and entitlement to specially adapted housing.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


